Name: 91/416/EEC: Commission Decision of 18 July 1991 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  food technology;  agricultural activity;  Europe;  public finance and budget policy
 Date Published: 1991-08-20

 Avis juridique important|31991D041691/416/EEC: Commission Decision of 18 July 1991 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic) Official Journal L 231 , 20/08/1991 P. 0021 - 0021COMMISSION DECISION of 18 July 1991 on financial contributions from the Community for the eradication of Newcastle disease in the United Kingdom (Only the English text is authentic) (91/416/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2), and in particular Articles 3 and 4 thereof, Whereas outbreaks of Newcastle disease occurred in Northern Ireland, United Kingdom, in March, April and May 1991; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas, as soon as the presence of Newcastle disease was officially confirmed, the authorities of the United Kingdom took appropriate measures which included the measures listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the authorities; Whereas the conditions for Community financial assistance have been met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For outbreaks of Newcastle disease which have occurred during the months of March, April and May 1991, the United Kingdom may obtain Community financial assistance. The financial contribution by the Community shall be: - 50 % of the costs incurred by the United Kingdom in compensating owners for the slaughter, destruction of poultry and poultry products as appropriate, - 50 % of the costs incurred by the United Kingdom for the cleaning, disinsectization and disinfection of holdings and equipment, - 50 % of the costs incurred by the United Kingdom in compensating owners for the destruction of contaminated feedingstuffs and contaminated equipment. Article 2 The Community financial contribution shall be granted after supporting documents have been submitted. Article 3 The Commission will follow developments in the disease situation and, if necessary, due to the evolution of the disease a new Decision will be adopted in accordance with the provisions laid down in Article 3 (4) of Council Decision 90/424/EEC. Article 4 This Decision is addressed to the United Kingdom. Done at Brussels, 18 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18.